internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-114425-99 cc dom p si b7 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer distributing date issue s in a transaction that purportedly qualified as a divisive spin-off under sec_355 and sec_368 of the internal_revenue_code did taxpayer acquire a major portion or a separate_unit of distributing for purposes of applying sec_41 conclusion taxpayer acquired a major portion or a separate_unit of distributing for purposes of applying sec_41 facts on date distributing transferred part of its assets to taxpayer in an exchange tam-114425-99 that purportedly qualified as divisive spin-off under sec_355 and sec_368 taxpayer concedes that the assets transferred to taxpayer constituted a transfer of a major portion of a separate_unit of distributing’s trade_or_business before date distributing paid_or_incurred qualified_research_expenses within the meaning of sec_41 attributable to the major portion of the separate_unit of distributing that was transferred to taxpayer on date law and analysis sec_41 provides a credit against tax for increasing research activities the research_credit generally the research_credit is equal to the sum of percent of the excess of the taxpayer's qualified_research_expenses over its base_amount and percent of the taxpayer's basic_research_payments determined under sec_41 sec_41 describes the computation of the base_amount for tax years beginning after date the base_amount is computed by multiplying the taxpayer's fixed-base percentage by its average annual gross_receipts for the preceding four years in general a taxpayer's fixed-base percentage is the ratio that its aggregate qualified_research_expenses for the through period bears to its aggregate gross_receipts for the period sec_41 provides special rules for determining the fixed-base percentage for start-up companies under sec_41 for taxable years beginning after date if there are fewer than three taxable years beginning after date and before date in which the taxpayer had both gross_receipts and qualified_research_expenses the taxpayer is a start-up company for purposes of determining the fixed-base percentage further for taxable years beginning after date if the first taxable_year in which a taxpayer had both gross_receipts and qualified_research_expenses begins after date the taxpayer is a start-up company for purposes of determining the fixed-base percentage under the special rule contained in sec_41 a start-up company is assigned a fixed-base percentage of three percent for each of its first five taxable years after 1the research_credit provisions were initially enacted by sec_221 of the economic_recovery_tax_act_of_1981 the act 1981_2_cb_256 as sec_44f of the code sec_44f was redesignated as sec_30 by sec_471 of the deficit_reduction_act_of_1984 vol c b sec_30 of the code was redesignated as sec_41 by section d of the tax_reform_act_of_1986 vol c b 2under sec_41 however the minimum base_amount i sec_50 percent of the credit_year qualified_research_expenses tam-114425-99 in which it incurs qualified_research_expenses a start-up company’s fixed-base percentage for its sixth through tenth taxable years after in which it incurs qualified_research_expenses will be a phased-in ratio based on the start-up company’s actual research experience for all subsequent taxable years the start-up company’s fixed- base percentage will be its actual ratio of qualified_research_expenses to gross_receipts for any five years selected by the taxpayer from its fifth through tenth taxable years after as originally enacted in the research_credit contained rules for computing the research_credit where a business changed hands the legislative_history to the economic_recovery_tax_act_of_1981 the act explained that the rules were intended to facilitate an accurate computation of base_period expenditures and the credit by attributing research expenditures to the appropriate taxpayer if sec_41had not included rules for changes in ownership of a business a taxpayer who began a business by buying and operating an existing company might be entitled to a credit even if that taxpayer had not increased the amount of qualified_research expenditures also the sale of a unit of a business might have caused the seller to lose any research_credit even though the seller had increased the qualified_research expenditures in the part of the business that the seller had retained h_rep_no 1981_3_cb_364 and sen_rep 1981_3_cb_442 congress revised the computation of the research_credit in the revenue reconciliation act of the act in explaining the act revisions to the computation of the research_credit the house report simply states that the rules relating to the aggregation of related_persons and changes in ownership are the same as under present law with the modification that when a business changes hands qualified_research_expenses and gross_receipts for periods prior to the change_of_ownership are treated as transferred with the trade_or_business which gave rise to those expenditures and receipts for purposes of recomputing a taxpayer's fixed-base percentage h_rep_no reprinted in u s c c a n pincite thus sec_41 as amended provides that if a taxpayer acquires the major portion of a trade_or_business of another person hereinafter in this paragraph referred to as the predecessor or the major portion of a separate_unit of a trade_or_business of a predecessor then for purposes of applying sec_41 for any taxable_year ending after such acquisition the amount of qualified_research_expenses paid_or_incurred by the taxpayer during periods before such acquisition shall be increased by so much of such expenses paid_or_incurred by the predecessor with respect to the acquired trade_or_business as is attributable to the portion of such trade_or_business or separate_unit acquired by the taxpayer and the gross_receipts of the taxpayer for such periods shall be increased by so much of the gross_receipts of such predecessor with respect to the acquired trade_or_business as is attributable to such portion further sec_41 provides that if a taxpayer disposes of the major portion of any trade_or_business or the major portion of a separate_unit of a trade_or_business in a tam-114425-99 transaction to which sec_41 applies and the taxpayer furnished the acquiring person such information as is necessary for the application of sec_41 then for purposes of applying sec_41 for any taxable_year ending after such disposition the amount of qualified_research_expenses paid_or_incurred by the taxpayer during periods before such disposition shall be decreased by so much of such expenses as is attributable to the portion of such trade_or_business or separate_unit disposed of by the taxpayer and the gross_receipts of the taxpayer for such periods shall be decreased by so much of the gross_receipts as is attributable to such portion sec_1_41-9 provides that for the meaning of acquisition separate_unit and major portion see sec_1_52-2 in addition sec_1_41-9 provides that an acquisition includes an incorporation or a liquidation no further clarification or examples describing an acquisition are provided in the regulations under sec_41 sec_1_52-2 provides that the term acquisition includes certain lease agreements further sec_1_52-2 provides that neither the major portion of a trade_or_business nor the major portion of a separate_unit of a trade_or_business is acquired merely by acquiring physical assets the acquisition must transfer a viable trade_or_business under sec_1_52-2 a separate_unit is a segment of a trade_or_business capable of operating as a self-sustaining enterprise with minor adjustments the allocation of a portion of the goodwill of a trade_or_business to one of its segments is a strong indication that the segment is a separate_unit sec_1_52-2 provides several examples illustrating the acquisition of a separate_unit of a trade_or_business each of these examples assumes that there is an acquisition of assets sec_368 provides in part that the term reorganization means a transfer by a corporation of all or a part of its assets to another corporation if immediately_after_the_transfer the transferor or one or more of its shareholders including persons who were shareholders immediately before the transfer or any combination thereof is in control of the corporation to which the assets are transferred but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred is distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 sec_355 provides that if- a a corporation referred to in sec_355 as the distributing_corporation distributes to a shareholder with respect to its stock or distributes to a security holder in exchange for securities solely stock_or_securities of a corporation referred to in sec_355 as the controlled_corporation that it controls immediately before the distribution tam-114425-99 b the transaction was not used principally as a device for the distribution of earnings_and_profits of the distributing or the controlled_corporation or both c the requirements of sec_355 relating to active businesses are satisfied and d as part of the distribution the distributing_corporation distributes all of the stock and securities in the controlled_corporation held by it immediately before the distribution or an amount of stock in the controlled_corporation constituting control within the meaning of sec_368 and it is established to the satisfaction of the secretary that the retention by the distributing_corporation of stock or stock and securities in the controlled_corporation was not in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax then no gain_or_loss shall be recognized to such shareholder or security holder on the receipt of such stock_or_securities the issue in this case is whether taxpayer acquired a major portion of distributing’s trade_or_business or a major portion of a separate_unit of distributing’s trade_or_business on date if taxpayer acquired a major portion of distributing’s trade_or_business or a major portion of a separate_unit of distributing’s trade_or_business on date sec_41 applies for purposes of applying sec_41 for any taxable_year ending after date the amount of qualified_research_expenses that taxpayer paid_or_incurred during periods before such acquisition including the base years is increased by the qualified_research_expenses distributing paid_or_incurred with respect to the acquired trade_or_business as is attributable to the portion of the trade_or_business or separate_unit taxpayer acquired and the gross_receipts of taxpayer for such periods must be increased by so much of the gross_receipts of distributing with respect to the acquired trade_or_business as is attributable to such portion taxpayer does not dispute that on date a major portion of a separate_unit of distributing was transferred to taxpayer instead taxpayer argues that taxpayer did not acquire a major portion of a separate_unit of distributing for purposes of applying sec_41 taxpayer asserts that because his transaction was not a transfer of substantially_all of the assets of distributing but rather a transfer of part of the assets of distributing that purportedly qualified under sec_368 and sec_355 the transfer of assets from distributing to taxpayer was not an acquisition for purposes of sec_41 further taxpayer argues that taxpayer began operations as a new company and taxpayer should be treated as a start-up company for purposes of determining its fixed- base percentage we believe that taxpayer acquired a viable trade_or_business from distributing as a result of the transfer on date further we believe that the transfer on date is tam-114425-99 one type of transaction congress contemplated when in the and the acts congress enacted and revised the rules in sec_41 under the rules in sec_41 qualified_research_expenses and gross_receipts for periods before the change_of_ownership are treated as transferred with the trade_or_business that gave rise to those expenses and receipts for purposes of recomputing a taxpayer's fixed-base percentage therefore we conclude that as a result of the transfer on date taxpayer acquired a major portion of a separate_unit of a trade_or_business for purposes of applying sec_41 a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
